Citation Nr: 0305942	
Decision Date: 03/28/03    Archive Date: 04/08/03

DOCKET NO.  99-08 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to a schedular or extraschedular rating in 
excess of 30 percent for the period prior to July 19, 2000, 
for status post closed head injury with resultant frequent 
headaches, organic mental disorder, and short-term memory 
loss.

2.  Entitlement to a schedular or extraschedular rating in 
excess of 40 percent for status post closed head injury with 
seizures, for the period beginning July 19, 2000.

3.  Entitlement to a schedular or extraschedular rating in 
excess of 70 percent for cognitive and mood disorders, 
including depression and anxiety, for the period from June 
30, 2001.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from September 1985 to 
August 1989.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision entered in 
August 1998 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Huntington, West Virginia, denying 
the veteran's claim of entitlement to an increased rating for 
a status post closed head injury with frequent headaches, 
organic mental disorder, and short-term memory loss.  The 
Board in its decision of November  2000, likewise denied such 
claim.  

An appeal followed to the United States Court of Appeals for 
Veterans Claims (Court), and by a March 2002 order, the Court 
vacated the Board's November 2000 decision and remanded the 
matter for further development and readjudication.  The basis 
of the Court's action was noted to be the Board's failure to 
consider and apply the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000).  


REMAND

While this appeal was pending before the Court, the RO in 
rating action of May 2001 recharacterized the veteran's 
status post closed head injury with frequent headaches, 
organic mental disorder, and short-term memory loss, to 
status post closed head injury with seizures, and increased 
the rating assigned therefor from 30 percent under Diagnostic 
Code (DC) 8045-8100, to 40 percent under DC 8910, effective 
July 19, 2000.  By July 2002 rating action, a separate grant 
of service connection was established for cognitive and mood 
disorders, including depression and anxiety, secondary to his 
service-connected closed head injury with seizures.  A 70 
percent evaluation was assigned therefor, effective from June 
30, 2001, under DC 9304.  

As a result of the Court's vacatur of the Board's November 
2000 decision, the claim for increase initiated by the 
veteran in March 1998 remains pending and it encompasses not 
only the rating actions specifically undertaken regarding the 
March 1998 claim, but also the rating changes effectuated by 
the RO in May 2001 and July 2002.  In addition, it is noted 
that the claim includes a written statement, received by the 
RO in October 1998, in which the veteran expanded his March 
1998 claim for increase by alleging that such disability 
precluded him from maintaining a steady job for more than 
three to six months since the time of his April 1988 head 
trauma.  Further, the disorder otherwise adversely affected 
his job performance in a material way during those short 
periods in which he was employed.  By that statement, the 
veteran reasonably raised the issue of extraschedular 
entitlement.  

The issue of extraschedular entitlement was addressed by the 
RO in its statement of the case of January 1999 and in a 
supplemental statement of the case issued in May 1999.  
Still, further procedural and/or evidentiary development of 
the issues on appeal is warranted, as set forth below, which 
will require further review of the extraschedular matters by 
the RO and possible referral to the Director of the 
Compensation or Pension Service or the Under Secretary for 
Benefits, pursuant to 38 C.F.R. § 3.321(b).  

Of particular note, the veteran in his October 1998 statement 
reported that he wanted to submit for RO review the results 
of testing administered by the Job Service regarding his 
general aptitude for attaining a job.  He further indicated 
that such results were attached to his October 1998 
statement, but those results were not attached.  Further 
actions to identify where such testing was undertaken, and to 
assist the veteran in obtaining such evidence, are necessary 
in a effort to assist the veteran in securing all relevant 
evidence.

While the Board may now undertake certain development 
actions, see 67 Fed. Reg. 3099 (Jan. 23, 2002)), the issues 
of the veteran's entitlement to an extraschedular evaluation 
for the disabilities herein under consideration are raised by 
the record, thereby precluding use of the Board's expanded 
development authority.  The Board acknowledges the fact that 
the veteran currently in receipt of a total disability 
evaluation based on individual unemployability (TDIU).  It is 
well settled law, however, that extraschedular considerations 
and TDIU claims are not necessarily inextricably intertwined.  
Hence, the veteran's receipt of TDIU benefits does not moot 
the extraschedular claim.  Brambley v. Principi, No. 01-1156 
(U.S. Vet.App. Feb. 27, 2003).

On the basis of the foregoing, this matter is hereby REMANDED 
to the RO for the following actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by the VCAA 
and its implementing regulations are 
completed as to each issue on appeal.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in the 
VCAA, codified as amended at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5106, 5107 (West 
2002), as well as the implementing 
regulations, are fully complied with and 
satisfied, to include notifying the 
veteran in writing of what evidence, if 
any, will be obtained by him and what 
evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002). 

2.  The RO should contact the veteran in 
writing for the purpose of advising him 
of the evidence needed to substantiate 
his claims for a schedular or 
extraschedular rating in excess of 30 
percent for the period prior to July 19, 
2000, for status post closed head injury 
with resultant frequent headaches, 
organic mental disorder, and short-term 
memory loss; for a schedular or 
extraschedular rating in excess of 40 
percent for status post closed head 
injury with seizures, for the period 
beginning July 19, 2000; and for a 
schedular or extraschedular rating in 
excess of 70 percent for cognitive and 
mood disorders, including depression and 
anxiety, for the period from June 30, 
2001.  

The RO should also advise the veteran of 
his right to submit any additional 
argument and/or evidence in support of 
such claims.  Such evidence may be of a 
lay or medical variety, including but not 
limited to records or opinions from 
medical professionals as to the severity 
of the disorders in question since March 
1997 and their impact upon the veteran's 
current employment and employability in 
general, or lay statements from family 
members or others as to their knowledge 
of the particular disability at issue and 
its effects on the veteran's daily 
activities.  Evidence in support of an 
extraschedular evaluation of increased 
disability should reflect a marked 
interference with employment attributable 
to the disability at issue (as shown by 
statements from employers and attendance 
reports) or the need for frequent periods 
of inpatient hospital care.  

3.  In addition, the veteran should be 
contacted for the specific purpose of 
requesting that he provide: (a) A 
detailed employment history, including 
the names and addresses of each current 
and former employer since 1997; the dates 
of employment; number of days and hours 
worked on a weekly basis; and time missed 
from work due the status post closed head 
injury; and (b) a listing of the names 
and addresses of those VA and non-VA 
medical professionals or institutions who 
evaluated and/or treated him since March 
1997 for residuals of his closed head 
injury, including headaches, organic 
mental disorder, short-term memory loss, 
seizures, as well as cognitive and mood 
disorders.  The approximate dates of any 
such evaluation or treatment should be 
provided.  

Upon receipt of the foregoing 
information, and upon obtaining any 
needed authorization, the RO should 
contact the veteran's current and former 
employers for the purpose of verifying 
the dates of employment; his earnings, 
particularly those from 1997 to date; the 
difficulties experienced while working 
due to his service-connected residuals of 
a closed head injury (including 
headaches, organic mental disorder, 
short-term memory loss, seizures, as well 
as cognitive and mood disorders), and the 
amount of time lost from work due to such 
disorder.  In addition, the RO should 
obtain from each employer, any and all 
pertinent records of medical examination 
or treatment compiled by or on behalf of 
the employer since 1997.

The RO should also obtain copies of 
pertinent evaluation and treatment 
records not already on file which were 
compiled by VA and non-VA medical 
professionals or institutions referenced 
in connection with the aforementioned 
request, to include copies of all 
pertinent medical reports compiled at the 
VA Medical Center in Richmond, Virginia, 
for evaluation and treatment of the 
disabilities in question.  All VA records 
not already on file must be obtained 
regardless of whether in fact the veteran 
responds to the foregoing request.  Such 
records, once obtained, must then be 
added to the claims folder.

4.  The RO should request that the 
veteran identify specific facts regarding 
the aptitude testing to which he refers 
in his October 1998 statement as having 
been administered through an unspecified 
"job service," and upon its receipt of 
clarifying data, the RO should assist the 
veteran in obtaining the results of such 
testing for inclusion in the claims 
folder.

5.  The RO should obtain for the record 
all of the veteran's Chapter 31 files, 
including any work-study or training 
subfolders, for inclusion in the record.  

6.  Lastly, the RO should readjudicate 
each of the issues on appeal on the basis 
of all the evidence on file and all 
governing legal authority, including the 
VCAA and implementing regulations.  If is 
determined that there have been frequent 
periods of hospital care or that there is 
a marked interference with employment, 
due to any disability in question, 
warranting an extraschedular evaluation, 
referral of the case to the VA Under 
Secretary for Benefits or the Director of 
the Compensation and Pension Service for 
action under 38 C.F.R. § 3.321 is 
required.  Documentation of all actions 
taken is required.

If any benefit sought on appeal continues 
to be denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case which 
should include a summary of the evidence 
and the law and regulations considered 
pertinent to the issues currently on 
appeal.  An appropriate period of time 
should then be allowed for a response, 
before the record is returned to the 
Board for further review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 
purpose of this remand is to obtain additional evidentiary 
and procedural development.  No inference should be drawn 
regarding the final disposition of the claim(s) in question 
as a result of this action.  The law requires full compliance 
with all orders in this remand.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  



	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




